Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/345,831 and Preliminary Amendment concurrently filed on 04/29/2019.  Claims 1 – 14 were originally filed in the application.  No claim has been cancelled and/or added in the Preliminary Amendment. Claims 1 – 14 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, change “Provided is” to ––Provided herein are––.

Claim Objections
Claim 1, line 1, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the system[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]charging pile[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 6, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]electric vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the method[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 12, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]charging pile[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 6, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]electric vehicle[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 7 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A system for ordered charging management of a charging station, the system 
comprising: a charging station control-management device, a charging pile monitoring device and a system platform server, wherein the system platform server is configured to send a power capacity of the charging station to the charging station control-management device corresponding to the charging station; wherein the charging pile monitoring device is configured to collect an operating parameter of a charging pile corresponding to the charging pile monitoring device and to send the operating parameter to the charging station control-management device; and wherein the charging station control-management device is configured to determine whether the charging station has a power headroom according to the power capacity and operating parameters of all charging piles in the charging station after receiving a charging request sent from the charging pile monitoring device to respond to the charging request immediately in response to determining that the charging station has the power headroom, and to response to the charging request in a delayed manner or adjust charging power of at least one charging pile of the all charging piles in response to determining that the charging station has no power headroom as recited in independent Claim1.

	Claims 8 – 14 are allowed because allowable subject matter of independent Claim 8 are similar to that of Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851